Citation Nr: 0205581	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  96-48 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an acquired psychiatric disorder other 
than PTSD, to include depression and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO) in which service connection 
for PTSD was denied.  This case also arises from a December 
1999 rating decision of the RO in which service connection 
was denied for dysthymic disorder and depression. 

A videoconference hearing was held in June 1999 before a 
Member of the Board.

In September 1999, the Board denied service connection for 
PTSD.  The veteran appealed to the U. S. Court of Appeals for 
Veterans Claims.  In May 2001, the Court vacated the Board's 
decision and remanded the case to the Board for adjudication 
on the merits.  The case has been advanced on the docket 
because of significant administrative delay in docketing.  38 
C.F.R. § 20.900(c) (2001).


REMAND

By letter dated in January 2002, the Board advised the 
veteran, through his attorney, that the Board Member who 
conducted the June 1999 videoconference hearing was no longer 
employed by the Board and asked the veteran to clarify 
whether he wanted another hearing.  In February 2002, the 
Board received the veteran's request for a hearing before a 
Member of the Board at the RO.   

Accordingly, in order to afford the veteran due process, the 
claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


